Citation Nr: 0427310	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION


The veteran had active service from March 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted TDIU effective from 
October 13, 2000.  

The Board issued a decision in December 2002 denying the 
veteran's claim of entitlement to an earlier effective date 
for TDIU.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued an Order in October 2003 that vacated the 
December 2002 decision and remanded for further action in 
compliance with the VA's duty to assist as required by 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Court has remanded the veteran's claim 
for an earlier effective date for TDIU.  The Court found that 
the Board had failed to discuss adequately the new duty to 
assist.  The veteran had alleged that the VA had failed to 
obtain the complete VA medical records from the VA Medical 
Center (VAMC) and VA clinic where he had been treated, in 
particular the Evanston VA clinic and the Chicago VAMC.  The 
Board's review of the evidence reveals that the computerized 
summaries recorded during treatment have been added to the 
claims folder.  It is not clear that a request was 
specifically made to appropriate VA medical facilities to 
insure that there were no other records of treatment 
available.

In order to insure that the duty to assist has been met, the 
Board finds that Remand is necessary in this case.  
Accordingly the veteran's claim is remanded to the AMC/RO for 
the following actions.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected left upper extremity disorder 
prior to October 2000.  After securing 
the necessary release, the RO should 
obtain these records.  The RO should 
insure all VA medical records that 
predate October 2000 have been attached 
to the record, both electronic and 
analog.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



